Case 1:20-cv-04162-LGS Document 42-1 Filed 12/14/20 Page 1 of 3




                  Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/22/2020 03:25 PM                                                                                                                                             INDEX NO. 655235/2020
NYSCEF DOC. NO. 1Case 1:20-cv-04162-LGS Document 42-1 Filed 12/14/20 Page 2 of 3
                                                                     RECEIVED  NYSCEF: 10/13/2020




           SUPREME                   COURT                 OF THE                 STATE               OF     NEW YORK
           COUNTY                  OF      NEW YORK

                                                        AFFIDAVIT                        OF         CONFESSION                       OF       JUDGMENT



          STATE             OF NEW                 YORK                    )
                                                                           )      .ss:
          COUNTY                  OF NEW                YORK               )


                        ADAM               VICTOR,                  being         duly        sworn,         deposes         and        says:


          1.            I reside           at Manhattan                   Place        Condominium,                                                          New         York,       New        York.            I


          execute          this     Affidavit           to authorize                  the     entry        of a judgment                against            me personally                 in the       County               of


          New        York,         State      of    New           York.


          2.            I hereby            personally              confess            judgment,             pursuant           to    CPLR               3218,     in    favor      of    Schlam           Stone


          &     Dolan        LLP        ("SSD"),            a New              York         limited        partnership            with        its     offices       located         at 26       Broadway,


          19th     Floor,         New        York,         New        York,           for     the     sum     of    $166,000.00                     including           interest         from     the     date         of


         this     Affidavit.


          3.            I, in my           personal             capacity,             hereby          authorize          SSD         and      its    partners,           agents,         successors,                 and


         assigns        to forthwith                enter         judgment             against          me personally                   in the        amount            of   $166,000.00               and


         authorize           the     Clerk         of   the       Supreme              Court,         New      York        County             to enter           a judgment              for    the     sum


         confessed             against           me personally.


         4.             This       judgment             being         confessed                is for      monies        justly         due         by    me to SSD arising                     from       the



         following             facts:


                        On July            30,     2019,          I retained           SSD          to represent          and        advise           me in connection                    a complaint                  I


         made        against         Pegasus            Elite       Aviation,               Inc.      ("Pegasus")            and        counterclaims                   asserted          against         me in


         that    action.           On August                29,     2019,         I retained            Prager       Metis           CPAs,           LLC         ("Prager          Metis")          to work


         as a damages                expert         to analyze                 my potential                damages         in     the      dispute          with        Pegasus          and                     with
                                                                                                                                                                                                testify




                                                                                                           1 of 2
FILED: NEW YORK COUNTY CLERK 07/22/2020 03:25 PM                                                                                                                                                                INDEX NO. 655235/2020
NYSCEF DOC. NO. 1Case 1:20-cv-04162-LGS Document 42-1 Filed 12/14/20 Page 3 of 3
                                                                     RECEIVED  NYSCEF: 10/13/2020




          respect       to said            damages.                   Through             November                    of       2019,         Prager                Metis            has     billed     over      $116,000                    for


          said      services          (including                 invoices            dated           October               2, 2019               for     $83,711                    and     November             1, 2019               for


          $32,751).             I am not             presently              able       to pay          those              invoices               but     desire                to continue             to utilize         Prager


          Metis       to act         as expert              in the       Pegasus             dispute.                 To       induce             SSD to pay                        those      invoices,          I am



          agreeing            to a confession                     of judgment                   sufficient                 to pay           said        invoices.                    Moreover,             Prager             Metis


          has      estimated           that     its      continued                  work        on     the       Pegasus                dispute                  will         be $50,000             or more            and        I


          concur       in that         estimate.


          5.            In     consideration                     of    SSD's          agreement                  to       advance                the     payment                    of the      outstanding               Prager


          Metis       invoices          and         up      to    $50,000             of    additional                    invoices               from            them,          I have         agreed         to pay          the


          amount        of     $166,000                to    SSD         to cover            those           disbursements                             but        am unable                 to do      so at this         time.


          That      amount           is now           due        from          me to SSD.


          6.           This       affidavit,                if made            in    connection                  with          an agreement                             for    the    purchase           of     $1,500             or less



         any       commodities                for        any      use      other          than        a commercial                          or business                       use    upon        any     plan      of    deferred


         payments             whereby            the        price        or cost           is payable                 in two            or more                   installments,                 was      executed


         subsequent             to the        time          a default               occurred            in the             payment                of an installment                            thereunder.


         7.            I have         been          provided              with        the       opportunity                     to discuss                   this        affidavit           with      separate          counsel


         besides        SSD          and      have          done         so.


         8.            I hereby            waive            any        rights        I may           have        under            the       Homeste                                         ption      contained              in


         Article       5(j)     of    the      Civil           Practice             Law      and       Rules.


         Dated:       November                                        , 2019
                                                                                                                                     ADAM                    VICTOR


         Sworn        to before             me this
                        of     November                     2019
                                                                                            -     -     -    -        -    -     -      -    -     -         -      -
                                                                                                    SEANPATRICKMCDERMOTT
         Notary        Public                                                                                    -
                                                                                                  Notary Public State of NewYork
                                                                                                         NO.01MC6358728
                                                                                                     Qualif ed in Suffolk County
                                                                                                 My CommissionExpiresMay 15,2021




                                                                                                                 2 of 2
